This suit was instituted against J.P. Kellar, sheriff of Kaufman County, and the sureties on his official bond, by A.L. Self, to recover damages for the seizure and conversion of a stock of goods, wares, and merchandise, which plaintiff claims by virtue of a deed of trust executed to him by F.M. Moore  Co. for the benefit of certain preferred creditors of the firm of F.M. Moore  Co. The sheriff and sureties answered, alleging, that the goods were seized under writs of attachment in favor of certain parties, naming them, and vouching them in upon their indemnity bonds, and that the goods were the property of F.M. Moore  Co., and subject to the levy, etc. They also attacked the validity of the deed of trust under which plaintiff claimed, upon several grounds. The case was tried by the court without a jury, and resulted in a judgment for plaintiff against the sheriff and his sureties for $2403.17, and in favor of the sheriff against the parties to the indemnity bonds.
The sheriff alone has perfected his appeal, the appeal of the other parties having been dismissed at a former day of this term, and his assignments of error are properly before us for consideration.
The first assignment of error assails the validity of the deed of trust upon the ground that it was executed by only one of the partners of the firm of F.M. Moore  Co.
F.M. Moore, who executed the deed of trust in the name of the firm, was a partner, and the general and sole manager of the business, under a written partnership agreement. His other partners were J.D. Boydstun, who lived at Rockwall, Texas, and was engaged in business there; and Louis Boydstun, who lived at Baird, Texas, and was engaged in business at that point. On the day the deed of trust was executed, the telegraph *Page 396 
wires between Kaufman and other points were down, and F.M. Moore was unable to get communication with his other partners. On that morning he learned that his partners had been attached at Rockwall. His firm was largely in debt and insolvent, and fearing a sacrifice of the firm property under attachment proceedings, he conveyed the same in trust to plaintiff for the benefit of certain preferred creditors of the firm.
"It is generally held that one partner can not, without the authority or consent of his copartner, make a general assignment. An exception is recognized when one partner has the entire management of the business, or the other is absent, so as to be beyond the reach of prompt communication. * * * The power of one partner, however, to mortgage the firm property, or to sell it for the payment of partnership debts, must be conceded. He can also transfer it directly to a partnership creditor in discharge of the obligation." Johnson v. Robinson, 68 Tex. 402.
The language quoted from the opinion of Associate Justice Gaines in the above case was used in reference to the same character of conveyance as the one now under consideration, and fully meets the objection raised by this assignment.
The second assignment or ground upon which the conveyance is attacked is, that the partnership had been previously dissolved by the act of John D. Boydstun, on the day before, in selling out his interest in the firm of F.M. Moore  Co. to the First National Bank of Rockwall. It is well settled that a sale by one partner of his interest in the firm business dissolves the partnership and severs the partnership relations. Carter v. Roland, 53 Tex. 540; Carroll v. Evans, 27 Tex. 262
[27 Tex. 262]; Moore v. Steele, 67 Tex. 435; Watson v. McKinnon, 73 Tex. 210.
Such sale did not have the effect to make the vendee a partner in the business; it only conveyed the interest of the retiring partner in the firm assets which should remain after the satisfaction of all partnership obligations. It did not diminish the power of the other partners in the administration of the assets for the purpose of paying the partnership debts. "Notwithstanding dissolution, a partner has implied authority to bind the firm so far as may be necessary to settle and liquidate existing demands, and to complete transactions begun, but unfinished, at the time of the dissolution." 1 Lind. on Part., 411, 412; 6 Cowen, 441; 24 N.Y. 570.
The third ground of attack is, that the preferences made rendered the deed of trust void. The position assumed is, that a partner of an insolvent firm, after dissolution resulting from the sale of one of the partner's interest, can not make a valid assignment of partnership assets for the benefit of the firm creditors, with preference to some of them. It has been seen that one partner, without the concurrence of the other partners, may, under certain conditions, make a valid common law assignment of firm property to pay partnership obligations, and that this right is not *Page 397 
lost by a dissolution of the partnership relations. As with the concurrence of all the partners the joint property could have been sold or assigned for the benefit of preferred creditors of the firm, no good reason is perceived why the one partner, acting under the conditions which give authority to bind the firm, may not as effectually make such a conveyance. Emerson v. Senter,118 U.S. 7; Burr. on Ass., 5 ed., 107-130, 1 ed., 36-56.
The deed is also objected to because it provides for attorney fees in the sum of $600. This assignment is not well taken. Rainwater-Boogher Hat Co. v. Weaver, 4 Texas Civ. App. 594[4 Tex. Civ. App. 594], and cases there cited.
The remaining assignments of error can not be sustained, and do not raise such questions as are deemed necessary to be discussed in this opinion.
The conclusions of fact filed by the trial judge are here adopted.
The judgment of the lower court is affirmed.
Affirmed.
Justice RAINEY did not sit in this case.